Exhibit 10.5

 

AMENDMENT TO THE GRANTOR TRUST AGREEMENT FOR TOYS 'R' US, INC. SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN

            WHEREAS, the Company currently maintains the Grantor Trust Agreement
for Toys "R" Us, Inc. Supplemental Executive Retirement Plan (the "Trust"); and
            WHEREAS, pursuant to Section 13(a) of the Agreement establishing the
Trust (the "Trust Agreement"), the Trust Agreement may be amended by the Trustee
and the Company, except to the extent prohibited by Section 14(c)(6) of the
Trust Agreement; and             WHEREAS, the only compensation plan that is
currently funded by the Trust Agreement is the Toys "R" Us, Inc. Supplemental
Executive Retirement Plan, and the Company wishes to amend the Trust Agreement
to provide that the Toys "R" Us, Inc. Split Dollar Plan shall also be funded
under the Trust Agreement; and             WHEREAS, such amendment is not
prohibited by Section 14(c)(6) of the Trust Agreement because as of the date of
this Amendment, the Company has not experienced a Change in Control (as defined
in the Trust Agreement);             WHEREAS, pursuant to Section 13(a) of the
Trust Agreement, the Compensation and Organizational Development Committee of
the Board of Directors of the Company has authorized the following amendment to
the Trust Agreement;             NOW THEREFORE, the Plan is hereby amended as
follows, effective as of the date indicated:        1. The first recital in the
Trust Agreement is hereby amended to read as follows:             "WHEREAS, the
Company has adopted the Toys "R" Us, Inc. Supplemental Executive Retirement Plan
and the Toys "R" Us, Inc. Split Dollar Plan;"        2. Each reference in the
Trust Agreement to "the Plan", OTHER THAN the reference cited in paragraph 3 of
this Amendment, shall be changed to read "each respective Plan."        3. The
ninth recital in the Trust Agreement is hereby changed to read as follows:  
          "WHEREAS, Section 13(a) of the Original Trust Agreement provides that
the Company may amend the Original Trust Agreement by written instrument,
provided that the amendment does not conflict with the Toys "R" Us, Inc.
Supplemental Executive Retirement Plan nor make the Trust revocable;"        4.
For purposes of Section 13(a) of the Trust Agreement, the Chief Executive
Officer, Chief Financial Officer, and Executive Vice President-Human Resources
shall be treated as delegates of the Company who are authorized to act on the
Company's behalf in amending the Trust Agreement.        5. This Amendment shall
be effective as of the date indicated below. Except as amended herein, the Plan
shall continue in full force and effect.             IN WITNESS WHEREOF, the
undersigned Officer of the Company has caused this instrument to be executed
this 9th day of June, 2005.

 

                                          

                               

      

                                                  

                                          

                               

      

                                                  

                                          

                               

      

Toys “R” Us, Inc.

                                          

                               

      

(Registrant)                                      

                                          

                               

      

                                                  



                               

By:   

/s/ Deborah M. Derby       

                                          

                               

Name:   

Deborah M. Derby

                               

Title:   

Executive Vice President -

                               

Human Resources

    WACHOVIA BANK, N.A. TRUSTEE

By:   

________________________________

Name:   

________________________________

Title:   

________________________________